DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 1/11/2022 has been entered, claims 1-7 are cancelled and claims 8-18 are new, thus claims 8-18 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 of record in view of Choi et al. US PGPub. 2015/0048333. 	Regarding claim 8, Jung teaches a display device display unit 20, fig. 8-11) [0098], comprising: 	a common electrode (313, fig. 9) [0122];
 	a first pixel electrode (311, fig. 9-10; 311 for the red pixel hereinafter call 311R) [0111];
 a first lens (330, fig. 9 and 11; first lens for red pixel hereinafter called 330R) [0104] disposed so as to correspond to the first pixel electrode (311R); 	a second lens (330, fig. 9 and 11; first lens for green pixel hereinafter called 330G) [0104] disposed so as to correspond to the second pixel electrode (311G); and 	a light-transmitting layer (340, fig. 9) [0142]) disposed so as to be in contact with a lens surface (top surface) of the first lens (330R) and a lens surface (top surface) of the second lens (330G), wherein 	in plan view, an area (fig. 10, [0117]) of the first pixel electrode (311R) is greater than an area (fig. 10, [0117]) of the second pixel electrode (311G), 	in plan view, a width (diameter, fig. 11, [0117], [0136]) in a predetermined direction (width from left to right) of the first lens (330R) is wider than a width (diameter fig. 11, [0117], [0136]) in the predetermined direction of the second lens (330G) (Jung et al., fig. 8-11). 	But Jung fails to teach wherein the lens surface (top surface) of the first lens (330R) has an approximately flat portion, and the lens surface (top surface) of the second lens (330G) has an approximately flat portion. 	However, Choi teaches a display device (fig. 15) [0035] comprising a first lens (301b in the c sub-pixel, fig. 15) [0077] comprising a top/lens surface having an 
 	Regarding claim 18, Jung in view of Choi teaches an electronic apparatus (display device fig. 8, [0098], comprising:
 	the display device (display unit 20, fig. 8)  according to claim 8; and
 	a condensing [0145] lens (130, fig. 9) [0063] that incidents light emitted from the display device (20) (Jung et al., fig. 9).

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 of record in view of Choi et al. US PGPub. 2015/0048333 as applied to claim 8 above, and further in view of Carbone et al. US Pat. 11143806.
 	Regarding claim 9, Jung in view of Choi teaches the display device according to claim 8, further comprising:
 	a substrate (210, fig. 9) [0104]; and
 	a transmissive substrate (window 30, fig. 9) [0098], wherein
the lens (top) surface of the first lens (330R of Jung and 301b of Choi) and the lens surface of the second lens (330G of Jung and 301b of Choi) are a convex
surface protruding toward the transmissive substrate (30) (Jung et al., fig. 8-11) 	But Jung in view of Choi fails to teach wherein a refractive index of the first lens (330R) and the second lens (330G) is lower than a refractive index of the light-transmitting layer (340). 	However, Carbone teaches a display device (14, fig. 3 and 7) (col.2, line 19) comprising a light transmitting layer (72, fig. 7) (col.7, line 2) over a lens layer (70, fi. 7) (col.6, line57), wherein a refractive index (n1, fig. 3) of the lens (70) is lower (n2 > n2, col.7, lines 2-4) than a refractive index (n2, fig. 3) of the light-transmitting layer (72) (Carbone et al., fig. 3 and 7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the materials of the lens and light transmitting layer of Jung with that of Carbone such that the refractive index of the first lens and the second lens is lower than a refractive index of the light-transmitting layerin order to make the lens act as a negative lens to help collimate/concentrate the emitted light towards the user’s eye (Carbone et al., col.7, lines 2-6).
.     

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 of record in view of Choi et al. US PGPub. 2015/0048333 as applied to claim 8 above, and further in view of Choi et al. US PGPub. 2016/0064694 (hereinafter Choi ‘4694) and Akagawa et al. US PGPub. 2017/0236876 both of record. 	Regarding claim 11, Jung in view of Choi does not teach the display device according to claim 8, further comprising: a first colored portion disposed between the common electrode (313) and the first lens (330R); and a second colored portion disposed between the common electrode (313) and the second lens (330G), wherein
in plan view, a width in a predetermined direction of the first colored portion is wider
.
 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 of record in view of Choi et al. US PGPub. 2015/0048333 and Carbone et al. US Pat. 11143806 as applied to claim 9 above, and further in view of Choi et al. US PGPub. 2016/0064694 (hereinafter Choi ‘4694) and Akagawa et al. US PGPub. 2017/0236876 both of record.
 	Regarding claim 12, Jung in view of Choi and Carbone does not teach the display device according to claim 9, further comprising:
 	a first colored portion disposed between the common electrode (313) and the first lens (330R); and a second colored portion disposed between the common electrode (313) and the second lens (330G), wherein
in plan view, a width in a predetermined direction of the first colored portion is wider
than a width in the predetermined direction of the second colored portion. 	However, Choi ‘4694 teaches a display device (fig. 1-2) comprising: a first colored portion (52a, fig. 1) [0059] disposed between the common electrode (230, fig. 2) [0053] and the first lens (70, fig. 1) [0058]; and a second colored portion (52b, fig. 1) [0059] disposed between the common electrode (230) and the second lens (70) (Choi et al., fig, 1-2)..
 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 of record in view of Choi et al. US PGPub. 2015/0048333 as applied to claim 8 above, and further in view of Hasegawa et al. US PGPub. 2012/0104367 of record.

 	Regarding claim 15, Jung in view of Choi does not teach the display device according to claim 8, wherein a volume of the first lens (330R) is greater than a volume of the second lens (330G).	However, Hasegawa teaches a display device (fig. 1A-1B) wherein a volume (similar base with different radius of curvature for the different lenses [0022], fig. 1B) of the first lens (30G, fig. 1B)[0022] is greater than a volume (similar base with different radius of curvature for the different lenses [0022], fig. 1B)  of the second lens (30R, fig. 1B)[0022] (Hasegawa et al., fig. 1B). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the lens of Jung such that the volumes are as taught by Hasegawa in order to increase the luminance of a display device from the front and the increase the light use efficiency of the display device (Hasegawa e ta., [0023]). 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PGPub. 2019/0251318 of record in view of Choi et al. US PGPub. 2015/0048333 as applied to claim 8 above, and further in view of Akagawa et al. US PGPub. 2017/0236876 of record.

 	Regarding claim 16, Jung in view of Choi does not teach the display device according to claim 8, wherein a first distance between the first pixel electrode (311R) and the first lens (330R) is longer than a second distance between the second pixel electrode (311G) and the second lens (330G) in the plan view. 	However, Akagawa teaches a display device (fig. 4) wherein a first distance (distance from top surface of 31B to bottom surface of 36B, [0098]) between the first pixel electrode (31 in subpixel 18B, fig. 4; hereinafter called 31B) [0068] and the first .
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device further comprising “a flattening layer that is disposed between the first colored portion and the first lens and that is disposed between the second colored portion and the second lens, wherein the flattening layer includes a first surface and a second surface, the first surface of the flattening layer is in contact with the first colored portion and the second colored portion, the second surface of the flattening layer is in contact with the first lens and the second lens, and the second surface of the flattening layer is approximately flat” as recited in claim 13-14 and in combination with the rest of the limitations of claims 11-12, respectively.


	

Response to Arguments
Applicant’s arguments with respect to claims 8-18 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892